DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not first conveying device in claims 1 and 9-10 (claims 2-8 contain sufficient structure for the first conveying device not to be interpreted under 112f); second conveying device in claims 1-10; processing device in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 10 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 20190049305 A1) in view of Hubble (US 2002/0191188 A1) and Sato (US 5910811 A).
Regarding claim 1, Qian teaches a spectral property acquisition apparatus (figures 1-2 and corresponding text) comprising: 
a first conveying device (104; 106) configured to convey an object (114) in predetermined conveying direction (figure 1); 

a second conveying device (232; 234) configured to convey the color data acquisition device in a direction orthogonal to the conveying direction (in the embodiment described in paragraph 24, where the spectrophotometer 124 is a part of the printing engine 108; paragraph 27; figure 2); and 
circuitry configured to estimate a spectral property of the object based on the color data (figures 24-25; estimates reflection or transmission properties of the object as a function of the wavelength based on the data of the measured light beam’s intensity as a function of wavelength), 

    PNG
    media_image1.png
    671
    1105
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    779
    media_image2.png
    Greyscale

With respect to “wherein the circuitry controls the first conveying device,” this is suggested by Qian since the first conveying device (104, 106) is being controlled, which would suggest to one of ordinary skill in the art that it is (or could easily be) controlled by circuitry. Additionally, Sato teaches a similar apparatus wherein the circuitry (17) controls the first conveying device.

    PNG
    media_image3.png
    837
    1094
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first conveying device controlled by circuitry in order to be able to precisely control the movement of the object.  
The above combination is capable of the intended use of “so as to generate predetermined tension for the object in a color data acquisition area in which the color data on the object is acquired” because the motion of the rollers determines the tension of the object, and because the color data acquisition area is in the area between the rollers as seen in the figures of Qian and Sato (above).
Qian doesn’t explicitly teach the spectroscopic sensor is a plurality. 
Hubble teaches a similar apparatus wherein the spectroscopic sensor is a plurality of spectroscopic sensors (figures 2, 6, and 14).

    PNG
    media_image4.png
    503
    856
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian such that the spectroscopic sensor is a plurality of spectroscopic sensors in order to measure multiple wavelengths simultaneously.
Regarding claim 2, Qian teaches the first conveying device includes a first nip roller and a second nip roller (104 and 106), the first nip roller and the second nip roller each having a driving force, the first nip roller is located upstream of the conveying direction in the color data acquisition area, and the second nip roller is located downstream of the color data acquisition area in the conveying direction (figure 1).  
Qian doesn’t explicitly teach the driving forces are different.
Sato teaches a similar apparatus wherein the first nip roller and the second nip roller each having a different driving force (column 1, lines 35-55 and column 10, lines 15-30; figures 3 and 6).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the first nip roller and the second nip roller each having a different driving force in order to be able to adjust the tension of the sheet (also see Sato and additional prior art).
Regarding claim 3, in the above combination the circuitry sets a driving force of the first nip roller to be higher than a driving force of the second nip roller (Sato: column 1, lines 35-55 and column 10, lines 15-30; figures 3 and 6).  
Regarding claim 4, in the above combination the circuitry applies a driving force to the second nip roller so as to rotate forward and backward (since it travels both ways, and also because the top and bottom of the two rollers of the second nip roller rotates in opposite directions; see Qian, figure 1 and the above citations of Sato).
Regarding claim 6, Qian teaches the first nip roller is located at a position lower than a level of the color data acquisition area (figure 1; since the first nipper is below spectrophotometer 124 as well as below 108 in figure 1).  
Regarding claim 10, the above combination comprises the spectral property acquisition apparatus according to claim 1 (see claim 1 above).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qian, Hubble, and Sato as applied to claim2 above, and further in view of Sullivan (US 2015/0319330 A1).
Regarding claim 5, Qian doesn’t explicitly teach the second nip roller includes a torque limiter.  
Sullivan teaches a similar apparatus comprising a torque limiter (paragraph 78).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the second nip roller includes a torque limiter in order to protect the system from damage due to overload.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qian, Hubble, and Sato as applied to claim2 above, and further in view of Wakayama (US 20130135426 A1).
Regarding claim 7, Qian doesn’t explicitly teach a pressing device provided between the first nip roller and the second nip roller to press the object.  
Wakayama teaches a similar apparatus comprising a pressing device to press the object is provided in the measurement portion next to the sensors that measure the sheet/medium (paragraphs 3-7, 34-35, 37).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the pressing device is provided in the sensor portion of the combination (see 18 of Qian) in order to reduce errors in the measurements due to unintended creases or wrinkles in the object. Note that in this combination, the pressing device is provided between the first nip roller and the second nip roller to press the object.    
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qian, Hubble, and Sato as applied to claim2 above, and further in view of Sato2 (US 20110266742 A1).
Regarding claim 8, Qian doesn’t explicitly teach the circuitry causes the driving force to differ with respect to a center side nip roller and both side nip rollers of each of the first nip roller and the second nip roller in a direction orthogonal to the conveying direction.  
Sato2 teaches a similar apparatus wherein circuitry causes the driving force to differ with respect to a center side nip roller and both side nip rollers of each of the first nip roller and the second nip roller in a direction orthogonal to the conveying direction (paragraph 103 and 111; the center nip rollers are 101 and 102; it’s in between 105 and 16 on one side and 103 and 104 on the other side).

    PNG
    media_image5.png
    476
    841
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the circuitry causes the driving force to differ with respect to a center side nip roller and both side nip rollers of each of the first nip roller and the second nip roller in a direction orthogonal to the conveying direction in order to ensure the object is efficiently conveyed without causing undesired wrinkles.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qian, Hubble, and Sato as applied to claim2 above, and further in view of Mestha (US 20030050768 A1).
Regarding claim 9, Qian doesn’t explicitly teach the circuitry applies a preset conversion matrix to estimate a spectral property of the object based on the color data.  
Mestha is directed to a similar apparatus and teaches that the circuitry applies a preset conversion matrix to estimate a spectral property of the object based on the color data provides the benefit of achieving low cost, accurate color measurements over a wide range of wavelengths (paragraph 57 and paragraphs 13-19).
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the circuitry applies a preset conversion matrix to estimate a spectral property of the object based on the color data in order to achieve low cost, accurate color measurements over a wide range of wavelengths.
Additional Prior Art
(US 20150350493 A1; cited by Applicant) discloses

    PNG
    media_image6.png
    840
    778
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    574
    1027
    media_image7.png
    Greyscale

US 20160261774 A1 discloses spectrometer (17)

    PNG
    media_image8.png
    587
    764
    media_image8.png
    Greyscale

Sato (US 5910811 A) reads, “In this way, the elongation amount of the recording sheet can be eliminated by means of the discharge roller 2 before the next recording is started. Incidentally, since the motor for driving the convey roller 1 is maintained in an energized condition in the above operation (1) and the biasing force of the driven roller 3 is greater than that of the driven roller 4 by four times, a 
(58)   In this way, the elongation of the sheet can be completely eliminated by the discharge roller 2 through the whole recording area before recording is started, thereby preventing the overlap between the adjacent recording widths to avoid the occurrence of the high density stripe. Further, the contact between the recording sheet and the recording head due to the floating of the sheet, and generation of wrinkles in the sheet can be prevented.” (column 1, lines 35-55 and column 10, lines 15-30; figures 3 and 6))
US 20110000947 A1 reads, “  [0037] FIG. 3 provides a side view of the web path showing the rollers and rupturing member 9. FIG. 3 also shows the direction of the tensioning force T created by driving the lower output nip roller 7 with more torque than the lower input nip roller 5.”

    PNG
    media_image9.png
    668
    909
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    564
    879
    media_image10.png
    Greyscale

US 3447591 A reads, “the top pinch rolls are driven at a bigher speed than the lower pinch rolls”
US 20030007071 A1 reads, “[0034] Next, in a step S24, using the formula (1) that used the obtained conversion matrix, the reddish skin color, standard skin color and yellowish skin color within the color correction chart are each converted to CIE 3 stimulus values XYZ, and the respective CIE 3 stimulus values XYZ of the reddish skin color, standard skin color and yellowish skin color are converted to Lab values using a formula (2). It should be noted that the Lab values are a color space expressed as metric lightness (L), metric hue angle (a) and metric chroma (b).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/              Examiner, Art Unit 2877